Appeal from a judgment of the County Court, St. Lawrence County, rendered May 5, 1975, convicting defendant upon his plea of guilty to the crime of robbery in the second degree. We find advanced no basis to disturb the judgment appealed from. Defendant’s plea of guilty vitiated any question as to the sufficiency of the Grand Jury minutes (People v O’Neal, 44 AD2d 830). We find no merit in defendant’s additional contentions. Judgment affirmed. Mahoney, J. P., Main, Larkin, Herlihy and Reynolds, JJ., concur.